DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because Figs. 1-6 are too faint (i.e. grayscale) for publication or reproduction.  Each of the figures mentioned above need to be replaced with black and white drawings.  See MPEP §608.02(VII)(B)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: as noted in the drawing objections above.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 10-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 3, Ln. 1, the phrase “...substantially...” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 4, Ln. 2, the phrase “...substantially...” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 10, Ln. 8, the phrase “...substantially...” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 12, Ln. 2, the phrase “...substantially...” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As for claims 12-15, due to their dependencies from claim 10, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cognard (US 20060102514 – art of record; hereinafter Cognard).
Regarding claim 1, Cognard discloses an apparatus embodiment (as shown in Figs. 1-4) for position-control packaging comprising:
an outer container (12);
an inner container (16; positioned within the outer container – as shown in Cognard Fig. 2);
at least one arm (32, 34, 36, 38, 39 or 40) connected between the outer container and the inner container, the at least one arm supporting the inner container within the outer container; and 
at least two joints (42 and 44) within, or in mechanical communication with, the at least one arm, the at least two joints configured to provide free rotational movement of the inner container relative to the outer container along two or more axes (A1 and A2) of rotation (Cognard [0063-0116]).
Regarding claim 2, Cognard further discloses at least one receptacle formed within the inner container (see Cognard Fig. 4).
Regarding claim 3, Cognard further discloses wherein the inner container has substantially curved outer edges (see Cognard Fig. 4).
Regarding claim 4, Cognard further discloses wherein the at least one arm (32 or 34) has a curved shape which substantially matches the curved outer edges of the inner container (see Cognard Fig. 2).
Regarding claim 5, Cognard further discloses wherein a first joint (specifically (42) as shown in Cognard Figs. 1-3) in of the at least two joints is positioned between the at least one arm (specifically (34) as shown in Cognard Figs. 1-3) and the outer container (as shown in Cognard Fig. 2), and a second joint (specifically (44) as shown in Cognard Figs. 1-3) of the at least two joints is positioned between the at least one arm (specifically (34) as shown in Cognard Figs. 1-3) and the inner container.
Regarding claim 6, Cognard further discloses wherein the outer container has a radial dimension which is larger than a radial dimension of the inner container plus any portion of the at least one arm which extends beyond a footprint of the inner container, in any orientation of the outer container (see Cognard Fig. 2).

Regarding claim 10, Cognard discloses an apparatus embodiment (as shown in Figs. 1-4) for position-control packaging comprising:
an outer container (12);
an inner container (16; positioned in a suspended position within the outer container – as shown in Cognard Fig. 2);
at least a first rotatable joint (42) connected to the outer container (via a frame (36));
at least a first arm (34) connected to the first rotatable joint at a first end of the first arm;
at least a second rotatable joint (44) connected to a second end of the first arm, wherein the second end is substantially opposite the first end; and
at least a second arm (32) connected between the second rotatable joint and the inner container, wherein the first and second rotatable joints and the first and second arms hold the inner container in the suspended position within the outer container (as shown in Cognard Fig. 2), and wherein the inner container has free rotational movement relative to the outer container along two or more axes of rotation (A1 and A2), wherein a top surface of the inner container remains vertically upright irrespective of an orientation of the outer container (Cognard [0063-0116]).
Regarding claim 11, Cognard further discloses at least one receptacle formed within the inner container (see Cognard Fig. 4).
Regarding claim 12, Cognard further discloses wherein the inner container has substantially curved outer edges, and wherein the first arm has a curved shape which substantially matches the curved outer edges of the inner container (see Cognard Fig. 4).
Regarding claim 13, Cognard further discloses wherein the outer container has a radial dimension which is larger than a radial dimension of the inner container plus any portion of the first or second arms which extend beyond a footprint of the inner container, in any orientation of the outer container (see Cognard Fig. 2).

Regarding claim 16, Cognard discloses a method of using position-control packaging, the method comprising:
providing an outer container;
suspending an inner container within the outer container with at least one arm connected between the outer container and the inner container; and
allowing free rotational movement of the inner container relative to the outer
container along two or more axes of rotation with at least two joints within, or in mechanical communication with, the at least one arm, whereby a top surface of the inner container remains vertically upright irrespective of an orientation of the outer container (Cognard [0063-0116]).
Regarding claim 17, Cognard further discloses transporting at least one product located within at least one receptacle formed within the inner container (Cognard [0063-0116]).
Regarding claim 18, Cognard further discloses positioning a first joint of the at least two joints between the at least one arm and the outer container and positioning a second joint of the at least two joints between the at least one arm and the inner container (Cognard [0063-0116]).

Alternative art rejection(s):
Claims 1-2, 7, 10, 13-14, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh (US 6490880 – art of record; hereinafter Walsh).
Regarding claim 1, Walsh discloses an apparatus embodiment (as shown in Figs. 1-5) for position-control packaging comprising:
an outer container (i.e. in the form of a main gimbal frame (30)); 
5an inner container (26) positioned within the outer container (as shown in Walsh Fig. 4); 
at least one arm (32 or 74) connected between the outer container and the inner container, the at least one arm supporting the inner container within the outer container; and 
at least two joints (34, 36, 72 or 102) within, or in mechanical communication with, the at least one arm, the at least two joints configured to provide free rotational movement of the inner 10container relative to the outer container along two or more axes of rotation (100 and 102; Walsh Col. 4 Ln. 8 – Col. 6 Ln. 12; see specifically Walsh Fig. 4).
Regarding claim 2, Walsh further discloses at least one receptacle formed within the inner container (see Walsh Figs. 1-5).
Regarding claim 7, Walsh further discloses wherein the at least one arm is connected to the outer container at a central point (82) of an inner face of a sidewall of the outer container (see Walsh Figs. 1-2 and 4).

Regarding claim 10, Walsh discloses an apparatus embodiment (as shown in Figs. 1-5) for position-control packaging comprising:
an outer container (i.e. in the form of a main gimbal frame (30));
an inner container (26) positioned in a suspended position within the outer container (as shown in Walsh Fig. 4);
at least a first rotatable joint (34, 36, 72 or 102) connected to the outer container;
at least a first arm (32) connected to the first rotatable joint at a first end of the first arm;
at least a second rotatable joint (102) connected to a second end of the first arm, wherein the second end is substantially opposite the first end; and
at least a second arm (74) connected between the second rotatable joint and the inner container, wherein the first and second rotatable joints and the first and second arms hold the inner container in the suspended position within the outer container, and wherein the inner container has free rotational movement relative to the outer container along two or more axes of rotation (100 and 102), wherein a top surface of the inner container remains vertically upright irrespective of an orientation of the outer container (Walsh Col. 4 Ln. 8 – Col. 6 Ln. 12).
Regarding claim 13, Walsh further discloses wherein the outer container has a radial dimension which is larger than a radial dimension of the inner container plus any portion of the first or second arms which extend beyond a footprint of the inner container, in any orientation of the outer container (see Walsh Figs. 1-2 and 4).
Regarding claim 14, Walsh further discloses wherein the first rotatable joint is connected to the outer container at a central point of an inner face of a sidewall of the outer container (see Walsh Figs. 1-2 and 4).

Regarding claim 16, Walsh discloses a method of using position-control packaging, the method comprising:
providing an outer container;
suspending an inner container within the outer container with at least one arm connected between the outer container and the inner container; and
allowing free rotational movement of the inner container relative to the outer container along two or more axes of rotation with at least two joints within, or in mechanical communication with, the at least one arm, whereby a top surface of the inner container remains vertically upright irrespective of an orientation of the outer container (Walsh Col. 4 Ln. 8 – Col. 6 Ln. 12).
Regarding claim 17, Walsh further discloses transporting at least one product located within at least one receptacle formed within the inner container (see Walsh Figs. 1-5).
Regarding claim 18, Walsh further discloses positioning a first joint of the at least two joints between the at least one arm and the outer container and positioning a second joint of the at least two joints between the at least one arm and the inner container (see Walsh Figs. 1-5).
Regarding claim 19, Walsh further discloses connecting the at least one arm to the outer container at a central point of an inner face of a sidewall of the outer container (see Walsh Figs. 1-2 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Heybl et al. (US 20030197104; hereinafter Heybl).
Regarding claim 8, Walsh as above further teaches all the structural limitations as set forth in claim 1, except for wherein the inner container is suspended within the outer container in a position where a top surface of the inner container is below a rotational axis position of a connection between one of the at least two joints and the outer container.
	Heybl is in the same field of endeavor as the claimed invention and Walsh, which is a self-positioning cup holder/apparatus. Heybl teaches an apparatus embodiment (as shown in Figs. 7-15) for position-control packaging comprising: an outer container (i.e. in the form of a golf bag); an inner container (i.e. in the form of beverage holder (80)); at least one arm (i.e. in the form of a gimbal fork (88)) connected between the outer container and the inner container, the at least one arm capable of supporting the inner container within the outer container; and at least two joints ((90, 120, 122 and 124) OR (112,114 and 116); as shown in Heybl Fig. 11) in mechanical communication with, the at least one arm, the at least two joints configured to provide rotational movement of the inner container relative to the outer container along two or more axes or rotation; and wherein the inner container is suspended within the outer container in a position where a top surface of the inner container is below a rotational axis position of a connection between one of the at least two joints and the outer container (Heybl [0057-0069]; see specifically Heybl Figs. 13 and 15).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the apparatus (of Walsh) with a similar apparatus (as taught by Heybl) because the resultant structure(s) will work equally well. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP §2143(I)(B) or §2144.06(II)
Regarding claim 9, modified Walsh as above further teaches wherein the at least one arm further comprises first and second arms, wherein the first arm is connected between the at least two joints, and the second arm is connected between one of the at least two joints and the inner container (see Heybl Figs. 7-15).

Regarding claim 15, modified Walsh as above further teaches wherein the inner container is suspended within the outer container in a position where a top surface of the inner container is below a rotational axis of the first rotatable joint (see Heybl Figs. 13 and 15).

Regarding claim 20, modified Walsh as above further teaches wherein the inner container is suspended within the outer container in a position where a top surface of the inner container is below a rotational 10axis position of a connection between one of the at least two joints and the outer container  (see Heybl Figs. 13 and 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736